     Case 2:19-cv-02001-GMN-BNW Document 8 Filed 12/05/19 Page 1 of 2



     SAO
     Jonathan B. Lee, Esq.
 2
     Nevada Bar No. 13524
 3   RICHARD HARRIS LAW FIRM
     801 South Fourth St.
 5   Las Vegas. NV 89101
 6
     Telephone: (702) 444-4444
     Fax: (702) 444-4455
 7   Email: jlee@richardharrislaw.com
     Attorneys.for Plaint!ff
 8

 9
                                 UNITED ST ATES DISTRICT COURT

10                        DISTRICT OF NEVADA, SOUTHERN DIVISION
11
         JULIEANNA SALDANA-JACINTO,
12
         individually,                               Case No. 2: 19-cv-02001-GMN-BNW

13                 Plaintiff,
                                                       STIPULATION AND ORDER TO
14
         V.                                            PLAINTIFF'S BAD FAITH AND
15                                                   UNFAIR TRADE PRACTICES CLAIMS
         GEICO CASUALTY COMPANY,                           WITHOUT PREJUDICE
16       individually; DOES 1-X; inclusive; and
         ROE CORPORA TIO NS 1-X, inclusive,
17

18                              Defendants.

19

              IT IS HEREBY STIPULATED by and between Plaintiff Julieanna Saldana-Jacinto, by
20
     and through her counsel of record, the law firm of Richard Harris Law Firm; and Defendant
21

     GEICO Casualty Company, by and through its counsel of record, the law firm of McCormick,
22
     Barstow, Sheppard, Wayte & Carruth that:
23
              1.    Plaintiffs second cause of action for a breach of the implied covenant of good
24
     faith and fair dealing and third cause of action concerning Nevada's Trade Practices Act against
25
     GEICO Casualty Company are dismissed without prejudice; 1
26

              2.    The instant litigation shall continue with respect to Plaintiffs first cause of
27
     action for breach of contract;
28

     1
       Plaintiff reserves her right to amend her complaint and reassert these claims if information 1s
     discovered that would support these claims.
     Case 2:19-cv-02001-GMN-BNW Document 8 Filed 12/05/19 Page 2 of 2



            3.     The motions GEICO Casualty Company filed on November 25, 2019 are now
 2   moot and can be taken off calendar. [ECF Nos. 6 and 7].
 3   Dated this 5th day of December, 2019              Dated this 5th day of December, 2019
 5
     RICHARD HARRIS LAW FIRM                           MCCORMICK, BARSTOW, SHEPPARD,
 6                                                     WAYTE & CARRUTH

 7   Isl Jonathan B. Lee                               Isl Jonathan W. Carlson
 8
      Jonathan B. Lee, Esq.                             Wade M. Hansard, Esq.
 9    Nevada Bar No. 13524                              Nevada Bar No. 8104
      801 South Fourth Street                           Jonathan W. Carlson, Esq.
10    Las Vegas, Nevada 8910 I                          Nevada Bar No. 10536
      Attorneys.for Plaintfff                           Renee M. Maxfield, Esq.
11
                                                        Nevada Bar No. 12814
12                                                      8337 West Sunset Road, Suite 350
                                                        Las Vegas, Nevada 89 I 13
13

14
                                               ORDER
15
            Based upon the foregoing, IT IS HEREBY ORDERED, ADJUDGED, AND
16
     DECREED Plaintiff's second cause of action for a breach of the implied covenant of good faith
17
     and fair dealing and third cause of action concerning Nevada's Trade Practices Act against
18
     GEICO Casualty Company are dismissed without prejudice.
19   IT IS FURTHER   ORDEREDthis
            IT IS SO ORDERED that_
                                 Defendant's Motion to Dismiss,
                                   _ day of December,  2019.    (ECF No. 6), and
20   Motion to Stay, (ECF No. 7) are DENIED as moot.
21
     Dated this __
                 6 day of December, 2019
22
                                                 UNITED STATES DISTRICT JUDGE
23
                                                 Gloria M. Navarro, District Judge
                                                 UNITED STATES DISTRICT COURT
24

25

26

27

28




                                                   2
